 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   ROBERT BOULE,
10                                     Plaintiff,        No. C17-0106-RSM
11          v.                                           ORDER STRIKING TRIAL DATE AND
                                                         RELATED CASE DEADLINES
12   ERIK EGBERT, et al.,
13                                  Defendants.
14

15

16          This matter comes before the Court sua sponte and on the U.S. Court of Appeals for the

17   Ninth Circuit’s June 15, 2021 order recalling and staying the mandate. Dkt. #169. Upon

18   Defendants’ unopposed motion, the Ninth Circuit has recalled and stayed the mandate for a
19
     period not to exceed 90 days pending the filing of a petition for writ of certiorari in the U.S.
20
     Supreme Court. Id.
21
            Accordingly, the Court STRIKES the trial date and related deadlines in this matter, Dkt.
22
     #168, and DIRECTS parties to file a stipulated motion upon conclusion of the stay setting forth
23

24   a proposed case schedule.

25   //
26   //
27

      ORDER STRIKING TRIAL DATE AND
      RELATED CASE DEADLINES - 1
 1
         DATED this 21st day of June, 2021.
 2

 3

 4

 5

 6
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER STRIKING TRIAL DATE AND
     RELATED CASE DEADLINES - 2
